Citation Nr: 1804166	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  17-59 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for lung condition, to include obstructive sleep apnea, bilateral lung nodules, and bilateral calcified pleural plaques.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1968 to March 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board has reclassified the issue on appeal to better reflect the Veteran's contentions throughout the claims period.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

A VA medical opinion is necessary to address whether the Veteran's contention that obstructive sleep apnea is due to the Veteran's conceded herbicide-agent exposure. 

Finally, a VA examination may be necessary on remand to determine causation of the Veteran's bilateral lung nodules and calcified pleural plaques.  Interpreting the record in a favorable light for the Veteran, it appears he argues in the August 2016 Notice of Disagreement that the lung nodules and calcified pleural plaques are due to herbicide-agent and asbestos exposure in service.  If the record supports in-service exposure to asbestos and/or indicates that the conditions may be associated with exposure to herbicide agents and/or asbestos, then the AOJ should provide a VA examination to address these contentions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the clinician who provided the January 2017 VA medical opinion.  If the clinician is not available, the claims file must be provided to another clinician with the appropriate expertise to render the requested opinion.  The clinician should determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's obstructive sleep apnea is caused by conceded in-service herbicide-agent exposure.  

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

2.  Schedule a VA examination to determine the existence and etiology of any identified bilateral lung nodules and/or calcified pleural plaques.

After reviewing the claims file, the clinician should determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that bilateral lung nodules and/or calcified pleural plaques are caused by in-service asbestos exposure and/or conceded herbicide-agent exposure.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  Review the record to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  If the benefit is not fully granted, issue a supplemental statement of the case and provide the appellant and his representative an appropriate period of time to respond. The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




